Citation Nr: 0529604	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  These issues were previously remanded 
by a Board action dated in December 2004.


FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
related to his military service.

2.  The veteran does not have hepatitis C that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

2.  The veteran does not have a hepatitis C that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current back disability and his 
diagnosed hepatitis C are attributable to his military 
service.  The veteran's service medical records (SMRs) are of 
record, and they show no back problem, hepatitis, or risk 
factor for hepatitis C.  A February 1970 sick call notation 
recorded that the veteran slipped in the shower and 
complained of pain in his right knee.  Examination revealed 
no swelling or tenderness, and a stable joint with full range 
of motion.  Another entry dated in February 1971 reveals that 
the veteran was involved in a motor vehicle accident.  An 
abrasion on the left elbow was cleaned and bandaged.  An x-
ray revealed there were no fractures.  Neither entry shows 
any involvement of the back.  The veteran's June 1971 
separation examination revealed no defects related to these 
claims.

A note in the veteran's VA medical record, dated in January 
2002, indicates that he was diagnosed with hepatitis C, and 
was notified by phone and by mail on that date.  The RO, in a 
letter to the veteran dated in July 2002, listed risk factors 
for hepatitis C recognized by the medical community, and 
requested that the veteran identify which, if any, of the 
risk factors applied to him.  In an August 2002 response, the 
veteran averred that he did not have any of the listed 
hepatitis risk factors.  

VA treatment records show that the veteran was seen at the VA 
Medical Clinic in Cape Girardeau, Missouri in August 2002 
complaining of back pain which he reported caused him to be 
fired from his job.  The veteran denied any back problems 
prior to March 2002, at which time, he told his VA physician, 
his back had popped while leaning over and twisting the top 
of a large cooker lid.  A CT scan showed diffuse disc bulge 
at the L4-L5 level.

Service connection was denied for both claims in a rating 
decision dated in October 2002 because there was no evidence 
of record to connect his current back and hepatitis C 
disabilities to his military service.  

As noted, the Board remanded these issues in December 2004.  
On remand, the RO was to contact the veteran and request that 
he identify names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for hepatitis C or any low back disability.  The 
RO was also to obtain records from the Social Security 
Administration (SSA).  The RO was then to schedule the 
veteran for an orthopedic examination intended to identify 
any current back disabilities and provide an opinion as to 
whether it was as likely as not that any current back 
disability was related to the veteran's military service.  
The veteran was also to be scheduled for a VA digestive 
system examination for the purpose of determining whether it 
was at least as likely as not that the veteran's diagnosed 
hepatitis C was traceable to his period of military service.

On remand, the RO contacted the veteran, who completed and 
returned a hepatitis risk factors questionnaire.  The only 
risk fact the veteran identified was having a tattoo in 1972, 
the year after leaving military service.  The veteran 
provided no other information other than that he had been 
seen at the VA Medical Center (VAMC) in Poplar Bluff, 
Missouri as early as 1997.  The RO obtained copious VA 
treatment notes, and a large volume of records from SSA.  

The veteran was scheduled for the two examinations called for 
in the Board's remand, but he failed to report for either 
examination.  The veteran presented no evidence of "good 
cause" for failing to report to the VA medical examinations.  
Based on a past history of failure to report for numerous 
other VA medical appointments in addition to these 
examinations, no attempt was made by the RO to reschedule the 
examinations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of both a current back 
disability and a diagnosis of hepatitis C.  However, there is 
no medical evidence of in-service incurrence or aggravation 
related to either of these claimed disabilities.  The 
veteran's SMR shows no treatment for anything related to any 
form of hepatitis, and the veteran indicated that he did not 
have any of the listed hepatitis risk factors while in 
service.  The SMR shows the veteran was treated following a 
fall in service, but that treatment was for a sore knee.  
Treatment following a motor vehicle accident in service 
involved only a scraped elbow.  

Further, none of the evidence of record provides a medical 
nexus between the claimed disabilities and the veteran's 
military service.  Medical evidence expected from the 
scheduled examinations which might have been material to the 
outcome of both claims is unavailable because the veteran 
failed to report for either examination.  See 38 C.F.R. § 
3.655 (2005) (when a claimant, without good cause, fails to 
report for an examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record).  

The only evidence of record supportive of the veteran's claim 
that his current spine disabilities are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

The Board has also considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  The evidence shows that the veteran's back 
complaints did not begin until after a job-related injury in 
March 2002, more than 30 years after leaving military 
service.  The evidence also shows that the veteran, by his 
own account, did not have any of the listed hepatitis risk 
factors while in service, and there is no evidence indicating 
how or when the veteran may have contracted hepatitis C.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claims.  The 
veteran's current spine disorder and hepatitis C are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, and in a follow-up notification dated in December 2004.  
(Although the complete notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for his low back 
disability and his hepatitis C, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran provide any evidence or information he had 
pertaining to his claim.  The RO provided a statement of the 
case (SOC) and a SSOC reporting the results of it's reviews, 
the text of the relevant portions of the VA regulations, and 
the evidence of record.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs, VA and private medical records, and SSA records.  The 
RO scheduled examinations during the pendency of his claim in 
an effort to establish a medical nexus for each of the 
veteran's service connection claims.  As noted, however, the 
veteran failed to report for either of the scheduled 
examinations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is incumbent upon 
the veteran to submit to VA examinations if he is applying 
for compensation, and that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992), citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


